DETAILED ACTION

This action is in response to the amendments received on August 24, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-3 are allowed.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose an abnormality determination device of an internal combustion engine that comprises an abnormality determination unit that determines abnormality of a breather line, the abnormality determination unit obtains a first pressure of the breather line when the internal combustion engine is under low load conditions under which the flow rate of the intake air is less than a predetermined value, obtains a second pressure of the breather line when the internal combustion engine is under high load conditions under which the flow rate of the intake air is equal to or greater than the predetermined value, calculates a quadratic curve which passes through the first pressure and the 2-B, obtains an intake air resistance of the intake-air path, the intake air resistance being the coefficient A in the formula, determines whether the intake air resistance is equal to or higher than a threshold, and determines occurrence of abnormality of the breather line when the intake air resistance is less than the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747